DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-12, 14-17 have been presented for examination based on the amendment filed on 7/13/2021.
Claims 1, 3-4, 6-12, 14-17 are rejected under 35 U.S.C. 101.
Claim 1, 5-9, 10, 13, and 14-17 are newly rejected under 35 U.S.C. 112(b) .
Claim 1, 3-4, and 9-12 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20150338550 by Wadsley; Andrew, in view of US PGPUB No. 20080167849 by Hales; Hugh et al., further in view of US PGPUB No. 20160341015 by Larry Fung.
Claim 6-8, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wadsley, in view of Hales, in view of Fung, further in view of US Patent No. 9063882 by Zhao, Kezhong.
This action is made Final.
Response to Arguments
Applicants arguments are considered, however no specific arguments are made against any of the statutes, other than the amendments to overcome the current rejections. While some rejections and objections are withdrawn, new concerns are raised because of the amended claims. Please see detailed rejection below.
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 5-9, 10, 13, and 14-17 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites
Claim 1 
	determining [in first time step] that the initial computer matrix of known reservoir attributes is diagonally dominant;
    	in response to determining that the initial computer matrix if known reservoir attributes is diagonally dominant….
		do next 4 steps ….
	for a second time step in the sequence of time steps, forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures; 
determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant; 
in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant…
do next 7 steps ….

	(A) It is unclear which steps are executed and which are not. If the determination is made that for first time step matrix is not diagonally dominant and in second time step the matrix is diagonally dominant, then none of the steps of the claims will be executed. 
The permutations for matrix are as follows:
First time step … Matrix status
Second time step… Matrix status
What is executed
Diagonally dominant
Not Diagonally dominant
All steps executed
Not Diagonally dominant
Diagonally Dominant
Nothing related to diagonally dominant determination is executed (Other than data collection/fluid simulation)
Diagonally dominant
Diagonally dominant
4 steps under first determining only are executed

Not Diagonally dominant
7 steps under second determining only are executed


Given the possibility that claims when given BRI would not lead to full applicant intended scope (first row scenario), but might lead to no execution (second row scenario) or limited execution (third row – also rejected previously in last office action), the scope of the claim is indefinite as to how the amended limitations of “determining … in response to determining…” make both sets of the execution to be performed. They are still being performed in alternate and now they are also time sequence limited by first and second time step tied to specific diagonal dominant determination (as shown in the table above). Therefore it is unclear which steps are performed. 
Claim 10 also suffer from similar deficiencies as claim 1 respectively, as mentioned above, and is rejected likewise. 
Claim Interpretation
Claim 1 is interpreted to be indented as follows:
Claim 1 
	determining [in first time step] that the initial computer matrix of known reservoir attributes is diagonally dominant;
    	in response to determining that the initial computer matrix if known reservoir attributes is diagonally dominant….
		do next 4 steps ….
	for a second time step in the sequence of time steps, forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures; 
determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant; 
in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant…
do next 7 steps ….

first time step the matrix is diagonally dominant to execute the next 4 steps. Also the claim requires in the second time step the matrix is not diagonally dominant, to execute the next 7 steps. 
If in the first time step the matrix is not diagonally dominant and in second time step is diagonally dominant, then none of the steps are executed in the claim. The claim only accounts for one sequence of scenario and would be futile if in response to determining steps end up being false. 
For claim interpretation/rejection only bolded combination are considered. 
First time step … Matrix status
Second time step… Matrix status
What is executed
Diagonally dominant
Not Diagonally dominant
All steps executed
Not Diagonally dominant
Diagonally Dominant
Nothing is executed
Diagonally dominant
Diagonally dominant
4 steps under first determining only are executed
Not Diagonally dominant
Not Diagonally dominant
7 steps under second determining only are executed


----- This page is left blank after this line -----


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-12, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claims 1, 10:
Step 1: the claims are drawn to a method and system respectively, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: Taking claim 1 as representative, however analysis is applicale to claim 10 as well. The claim 1 limitations recite (bolded for abstract idea identification): 
1. (Currently amended) A computer implemented method of monitoring and adjusting production of one or more wells extending into a reservoir producing hydrocarbons, the method comprising: 

obtaining reservoir data comprising a geometric information indicative of the size and extent of the reservoir, reservoir properties indicative of properties of formation rock of the reservoir, fluid properties indicative of properties of fluids in the formation, and well information indicative of the location of wells in the reservoir; 

obtaining production data comprising measured production rates for the wells in the reservoir; 

conducting a reservoir simulation of fluid flow in the reservoir with improved convergence of determining pressure distribution within the reservoir to determine simulated fluid flow in the reservoir for a sequence of time steps of projected production from the reservoir, the reservoir being organized into a three dimensional grid of reservoir cells, the reservoir simulation being performed for the sequence of time steps based on actual fluid pressures and fluid production from wells in the reservoir, reservoir simulation of fluid flow in the reservoir comprising the following

, based on the reservoir data and the production data, an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures; 

in response to determining that the initial computer matrix of known reservoir attributes is diagonally dominant:; determining a pressure distribution in 
determined; 
stimated fluid flow rate in the grid cells of the reservoir has converged; and 
in response to determining that the estimated fluid flow rate in the grid cells of the reservoir has converged

for a second time step in the sequence of time steps, forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures; 

determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant;  
in response to determining that if-the second initial computer matrix of known reservoir attributes is not diagonally dominant- generating an approximate analytical preconditioner; 
generated to the initial computer matrix of known reservoir attributes to form measures of pressure distribution in the grid cells of the reservoir; formed; 
formed; 
second estimated fluid flow rate in the grid cells of the reservoir for the second time step of the reservoir simulation based on the determined; 
second estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged; and 
in response to determining that the estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged, ending the reservoir simulation of fluid flow in the reservoir for the second time step; and 
adjusting, based on the estimated fluid flow rates of the reservoir simulation of fluid flow, a production rate of at least one of the wells.  


Under its broadest reasonable interpretation, these bolded steps covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer 1 of generating an approximate analytical preconditioner], (h) [directed to applying preconditioner to cell to determine pressure distribution], (i) [directed to generating Krylov vectors for pressure distribution], (j) [directed to determining coefficient vectors for the Krylov vectors], (k) [directed to determining estimated fluid flow based on coefficient vector], (l) [directed to determining convergence of fluid flow for grid cell] are mathematical calculation (according to MPEP 2106.04(a)(2)I.C) related computation of fluid flow (a mathematical quantity) in cell based on mathematical concept of application of a preconditioner to a computer matrix of known reservoir attributes (as in step (b)). Step (m) is a judgement step (convergence determination) to end the simulation after the current time step. If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Also 
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor for the system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  More specifically also see the last step of the claim, which essentially applies the results of the simulation to adjust the production rate of the well. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f) and merely are directed to field of use as explained in MPEP 2106.05(h).
The claim 1 additionally recites 
obtaining reservoir data comprising a geometric information indicative of the size and extent of the reservoir, reservoir properties indicative of properties of formation rock of the reservoir, fluid properties indicative of properties of fluids in the formation, and well information indicative of the location of wells in the reservoir; 

obtaining production data comprising measured production rates for the wells in the reservoir; 


This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Also forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures is extra-solution activity (MPEP 2106.05(g)) related to data gathering. Further, the preamble and forming an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict fluid flow, it does not indicate how the fluid flow in actual well is improved or the performance of the reservoir is improved based on the algorithm.  The claims 1 & 10 are therefore considered to be patent ineligible.
Claims 3 recite generally extra solution activity and generally an attempt to link the field of use. This type of limitation merely confines the use of the abstract idea to a particular technological environment (adjusting performance/production of well based on simulation) and thus fails to add an inventive concept to the claims. MPEP 2106.05(g) & (h).
Claims 4 & 12 recite further executing the algorithm for another time step, and add merely to abstract idea as claimed in claim 1 & 10 respectively. The claims do not 
Claims 6-9 & 13-17 further add various mathematical calculations pertaining to the algorithm and add merely to abstract idea as claimed in claim 1 & 10 respectively. The claims do not disclose any additional limitations that integrate the judicial exception into practical element. 
----- This page is left blank after this line -----



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 3-4, and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20150338550 by Wadsley; Andrew, in view of US PGPUB No. 20080167849 by Hales; Hugh et al., further in view of US PGPUB No. 20160341015 by Larry Fung.
Regarding Claim 1
Mapping of specific limitations is presented below. Where Wadsley does not teach a limitation it is left unmapped and Hales in the next column is shown to teach that limitation.
Wadsley does not specifically teach that the limitation (b) or ((2) for claim 10). Hales addresses looking for diagonally dominant matrix. 
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hales to Wadsley as without preconditioner and diagonally dominant matrix, Hales execution provides superior performance (Hales: [0167]). Additional motivation to combine would have been that ae analogous art in the field of reservoir flow modeling (Hales: Abstract [0107]-[0113], Wadsley: Abstract). 
Wadsley mapping (Primary Reference)
Hales Mapping (1st Secondary Reference)
Claim 1. A computer implemented method (Wadsley: Fig.10 computer implementation of Fig.1) monitoring and adjusting production of one or more wells extending into a reservoir producing hydrocarbons (Wadsley: [0086] monitoring as measurements in relation to production in well, [0101]; Hales: [0153] [0149]-[0153]) , the method comprising: obtaining reservoir data comprising a geometric information indicative of the size and extent of the reservoir, reservoir properties indicative of properties of formation rock of the reservoir, fluid properties indicative of properties of fluids in the formation (Wadsley: [0004][0084]) , and well information indicative of the location of wells in the reservoir (Wadsley: [0016] “…(i) receiving data representing a geological model of a reservoir, the reservoir model comprising a plurality of grid-cells, where the reservoir model is divided into the said grid-cells, and a location or locations of one or more boreholes within the reservoir being modelled;…” ) ; obtaining production data comprising measured production rates for the wells in the reservoir (Wadsley: [0086][0143]) ; conducting a reservoir simulation of fluid flow in the reservoir with improved convergence of determining pressure distribution within the reservoir to determine simulated fluid flow in the reservoir (Wadsley: Abstract Fig.1 ,3, 7 disclosing the flow to determine the fluid flow) for a sequence of time steps of projected production from the reservoir (Wadsley: [0007][0008]), the reservoir being organized into a three dimensional grid of reservoir cells (Wadsley: [0085]), the reservoir simulation being performed for the sequence of time steps based on actual fluid pressures and fluid production from wells in the reservoir(Wadsley: Abstract Fig.3 all the inputs including production element 28, [0138]-[0143][0096]), determining simulated fluid flow from the three dimensional grid of reservoir cells to the wells (Wadsley: and simulated well production rates of the wells (Wadsley: [0162][0165]), the reservoir simulation of fluid flow in the reservoir comprising the following:
Claim 1. A computer implemented method …

























conducting a reservoir simulation of fluid flow (Hales: “[0156] In reservoir simulation, the primary concern is movement of gas, oil, and water in the reservoir..sup.4 These fluids flow as a result of the pressure variations in the reservoir. Hence, the prediction of reservoir pressures is necessary…”)  in a producing reservoir with improved convergence of determining pressure distribution within the reservoir to determine simulated fluid flow in the reservoir (Hales: [0156]) for a sequence of time steps of projected production from the reservoir (Hales: [0160][0068]-[0072] Fig.15-18 [0090][-[0093]), the reservoir being organized into a three dimensional grid of reservoir cells (Hales: [0156]-[0161] Fig.5 showing a 3 D reservoir representation), the reservoir simulation being performed for the sequence of time steps based on actual fluid pressures and fluid production from wells in the reservoir, determining simulated fluid flow from the three dimensional grid of reservoir cells to the wells and simulated well production rates of the wells(Hales: [0008][0052][0210]-[0212]), the reservoir simulation of fluid flow in the reservoir comprising the following:
for a time step  (Wadsley : [0094]-[0097] - added to emphasize the time-step based simulation; Fig.7 Step 35) in the sequence of time steps, forming, based on the reservoir data and the production data (Wadsley: [0004][0086][0143]) , an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures (Wadsley: [0138]-[0143][0096] Fig.3 all inputs);
for a time step in the sequence of time steps (Hales: Fig.15-18 [0090][-[0093] showing solution after 1, 20, 34, and 60 time steps), forming, based on the reservoir data and the production data, an initial computer matrix of known reservoir attributes and an initial computer vector of actual reservoir fluid production measures (Hales: [0008][0052] [0210]-[0212][0163]);
determining if the initial computer matrix of known reservoir attributes is diagonally dominant:
determining if the initial computer matrix of known reservoir attributes is diagonally dominant(Hales: [0164]):
in response to determining that the initial computer matrix of known reservoir attributes is diagonally dominant
in response to determining that the initial computer matrix of known reservoir attributes is diagonally dominant (Hales: [0164]):
determining a pressure distribution in individual ones of grid cells of the reservoir for the time step of the reservoir simulation based on initial measure of pressure distribution in the individual ones of the grid cells of the reservoir(Wadsley: [0138]-[0158] Fig.3);  -47- 
determining a pressure distribution in individual ones of grid cells of the reservoir for the time step of the reservoir simulation based on initial measure of pressure distribution in the individual ones of the grid cells of the reservoir (Hales: [0008][0094][0057][0068]-[0075][0117]);  -47- 
determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the pressure distribution in the grid cells of the reservoir determined(Wadsley: [0162]-[0165] Fig.7 );
determining an estimated fluid flow rate in the grid cells of the reservoir for the time step of the reservoir simulation based on the pressure distribution in the grid cells of the reservoir determined (Hales: [0107]-[0113] Q being total flow rate, [0116][0156][0215]-[0227]);
determining whether the estimated fluid flow rate in the grid cells of the reservoir has converged (Wadsley: Fig.7 Step 35); and 
determining whether the estimated fluid flow rate in the grid cells of the reservoir has converged (Hales: [0166]); and 
in response to determining that the estimated fluid flow rate in the grid cells of the reservoir has converged ending the reservoir simulation of fluid flow in the reservoir for the time step (Wadsley: Fig.1 step S6);
in response to determining that the estimated fluid flow rate in the grid cells of the reservoir has converged ending the reservoir simulation of fluid flow in the reservoir for the time step (Hales: [0090] & Fig.15 [0225]-[0226]);


Wadsley and Hales both do not explicitly teach for a second time step in the sequence of time steps, forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures; determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant; Page 3 of 11 DM-#8046143Applicant: Dogru Application Serial No.: 16/139,326Atty Docket No.: 0004159.005884in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant: generating an approximate analytical preconditioner; applying the approximate analytical preconditioner generated to the initial computer matrix of known reservoir attributes to form measures of pressure distribution in the grid cells of the reservoir; generating Krylov vectors from the measures of pressure distribution in the grid cells of the reservoir formed; formed; second estimated fluid flow rate in the grid cells of the reservoir for the second time step of the reservoir simulation based on the determined; second estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged; and in response to determining that the estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged, ending the reservoir simulation of fluid flow in the reservoir for the second time step.
Wadsley teaches various time step sequences like a second time step (Wadsley : [0094]-[0097] - added to emphasize the time-step based simulation); and adjusting, based on the estimated fluid flow rates of the reservoir simulation of fluid flow, a production rate of at least one of the wells  (Wadsley: [0056] (v), [0090][0097] Fig.7 element 36; Hales: [0153] [0149]-[0153]).  
Fung teaches forming a second initial computer matrix of known reservoir attributes and a second initial computer vector of actual reservoir fluid production measures (Fung: [0010] “…A conjugate residual interactive matrix solution is applied in the computer to solve the representations of flow of the multiphase fluids in the reservoir grid cells and wellbore cells and obtain a residual. The steps of forming a series preconditioner by matrix-vector multiplication operations and applying a conjugate residual interactive matrix solution in the computer to solve for the representations of flow of the multiphase fluids of the wellbore cells are repeated until the obtained residual is within an established limit of accuracy…”) ; determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant (Fung: [0068] “The solution method for an implicit reservoir system is typically a preconditioned iterative method which is suitable for asymmetric ill-conditioned large sparse matrices….” Asymmetric & ill-conditioned implies it is not diagonally dominant ) ; Page 3 of 11 DM-#8046143Applicant: Dogru Application Serial No.: 16/139,326Atty Docket No.: 0004159.005884in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant (Fung: [0068]) : generating an approximate analytical preconditioner (Fung: [0081]-[0082]) ; applying the approximate analytical preconditioner generated to the initial computer matrix of known reservoir attributes to form measures of pressure distribution in the grid cells of the reservoir (Fung: [0068] “…A pressure predictor-corrector method known as the constraint pressure residual, CPR, method as a two-stage preconditioner is also well known in current art….” [0082] “…The second embodiment is a homogeneous two-level CPR-type preconditioner…” ) ; generating Krylov vectors from the measures of pressure distribution in the grid cells of the reservoir formed (Fung: [0137]-[0158] specifically see [0153]) ; formed (Fung: [0138]-[0156] see pressure coefficient selector (C and CT) variables in computation of pressure) ; second estimated fluid flow rate in the grid cells of the reservoir for the second time step of the reservoir simulation based on the determined (Fung: Fig.7 step 81 is computation of the mole fraction  & [0155]--[0157] full system update/solution is computed based on the pressure coefficients and residuals, where [0010] “…A conjugate residual interactive matrix solution is applied in the computer to solve the representations of flow of the multiphase fluids in the reservoir grid cells and wellbore cells and obtain a residual…”) ; second estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged (Fung: Fig.7 step 82 & [0157] ) ; and in response to determining that the estimated fluid flow rate in the grid cells of the reservoir based on the determined coefficient vectors of reservoir pressure distribution has converged, ending the reservoir simulation of fluid flow in the reservoir for the second time step (Fung: Fig.7 last step after step 81).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fung to Wadsley (Hales) as Fung performs computerized simulation of representations of flow of the multiphase fluids of the wellbore cells when the obtained residual is within the established limit of accuracy are stored, and an output display is formed of the stored computerized simulation of representations of flow of the multiphase fluids of the wellbore in the reservoir (Fung: [0010]), overcoming the drawbacks of prior art method (Fung: [0009]).Additional motivation to combine would have been that are analogous art in the field of reservoir flow modeling specifically addressing asymmetric ill-conditioned large sparse matrice which Wadleys/Hales do not address (Fung: [0068] & Abstract, Hales: Abstract [0107]-[0113], Wadsley: Abstract). 
Claims 6-8 and claims 14-19 do not further narrow the claim as antedecant basis for them in claim 1 steps (g)-(m) is not the selected embodiment. However as mentioned above they may be rejected with Zhao in future.
Regarding Claim 3
Hales & Wadsley both teach further including the step of adjusting performance of at least one of the wells based on the reservoir simulation (Hales: [0152] [0149]-[0153]; Wadsley: [0186]-[0205]).  
Regarding Claims 4 & 12
Hales & Wadsley both teach further including the computer processing step of incrementing to a subsequent time step ending the reservoir simulation when the determined fluid flow rate has converged (Hales: Fig.15-18 [0090][-[0093] showing solution after 1, 20, 34, and 60 time steps; Wadsley: Fig.7 Step 35).
Regarding Claim 9
Hales teaches wherein the computer processing step of determining coefficient vectors of reservoir pressure distribution comprises the computer processing step of processing a linear system of coefficient vectors by performing Gaussian elimination of the linear system (Hales: [0163]).
Regarding Claim 10
Wadsley and Hales both teach a data processing system (Wadsley: Fig.10 in view Fig.1; Hales: [0159]) performing preamble and steps as in claim 1 above, the data processing system comprising: (a) a processor performing the computer processing steps as mapped in claim 1 above (b) a work station for provide an display of the reservoir simulation results (Wadsley: Fig.10 in view Fig.1; Hales: [0159]).

Regarding Claim 11
Wadsley teaches further including: a memory storing the reservoir simulation results (Wadsley: Fig. 10 element 1006). 
---- This page is left blank after this line -----

Claim 6-8, 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wadsley, in view of Hales, in view of Fung, further in view of US Patent No. 9063882 by Zhao, Kezhong.
Regarding Claim 6 & 14
Teaching of Fung, Wadsley and Hales are shown in the parent claim 1. Fung teaches Krylov vectors in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant (Fung: [0068]).
Fung in general teaches the Krylov subspace methods for an asymmetric system matrix frequently used in the current art are the ORTHOMIN algorithm and the GMRES algorithm. Alternatively, the BICGSTAB algorithm is also used but is less popular due to the higher work counts per iteration (Fung: [0068]).
Fung does not teach the details of the Krylov vector explicitly.
Zhao teaches further including the computer processing step of converting the generated Krylov vectors to orthogonal Krylov vectors (Zhao: Col.16 Lines 18-67; Col.17 Lines 61-Col.18 Lines 50).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Zhao to Fung/Wadsley/Hales) as Zhao and Fung are analogous art in the domain of solving a system matrix equation, the system matrix is preconditioned using a modified Gauss-Seidel preconditioner so as to eliminate or reduce a sequential nature of the iterations, thus facilitating parallel solution of the conditioned system matrix (Fung: Abstract, Zhao: Abstract), both using krylov subspace method.
Regarding Claim 7 & 15
Fung teaches Krylov vectors in response to determining that the second initial computer matrix of known reservoir attributes is not diagonally dominant (Fung: [0068]). 
Zhao teaches including the computer processing step of performing orthonormalization of the orthogonal Krylov vectors (Zhao: Col.18 Lines 12 “…Then, in step 410, the new Krylov vectors are normalized, e.g., by setting…”).
Motivation to combine is same as in parent claim 6.
Regarding Claim 8 & 16
Zhao & Hales teaches wherein the computer processing step of determining coefficient vectors of reservoir pressure distribution comprises the computer processing step of determining coefficient vectors of reservoir pressure distribution after the step of performing orthonormalization of the orthogonal Krylov vectors (See Hales: [0163] & Zhao: Col.16 Lines 17—67 showing the coefficients). 
Regarding Claim 17
Hales teaches wherein the computer processing step of determining coefficient vectors of reservoir pressure distribution comprises the computer processing step of processing a linear system of coefficient vectors by performing Gaussian elimination of the linear system (Hales: [0163]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, October 19, 2021

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.04(a)(2)I.C.